In an action, inter alia, for ejectment, defendant appeals from an order of the Supreme Court, Nassau County, entered February 5, 1977, which, inter alia, granted plaintiffs motion for summary judgment and awarded her possession of the subject premises to the exclusion of the defendant. The appeal also brings up for review a resettled order of the same court, dated August 1, 1977 (see CPLR 5517). Appeal from the order entered February 15, 1977 dismissed as academic, without costs or disbursements. That order was superseded by the resettled order. Resettled order reversed, on the law, without costs or disbursements, and plaintiffs motion for summary judgment denied. There exists the possibility that proof adduced at a plenary trial may entitle the defendant to some relief not falling within the interdiction of the statute (see Sinclair v Purdy, 235 NY 245). "In view of the prior intimate relationship between the parties, we do not feel that the defendant should be foreclosed at the summary judgment stage” (Krinsky v Winston, 32 AD2d 552). Hargett, J. P., Shapiro, Titone and O’Connor, JJ., concur.